Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, 4, 7, 12, 13, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Yamada et al. (WO2010/038613).
Claims 1, 4, and 12, Yamada et al. teach:

    PNG
    media_image1.png
    1242
    2007
    media_image1.png
    Greyscale

(Fig. 7)

Liquid storing tank (1)
First flow path (17 through 2 to 15 back to 1)
Second flow path (Fig. 7: Flow through 13 or 26)
Circulation pump (16) and Filtrate pump (5)
Filtration filter (3), metal membrane [0170]
Bypass pipe (line through 13 and/or 26)
Switching valve (25)[0040,0175]: Valve 25 is a “flow rate control means” which controls the flow of the culture solution supplied to the membrane tank. When the valve is open, the flow to membrane (3) is reduced.
Fluid level sensor (12)

They do not teach that a single controller controls both the pump and the valve.
However, given that they teach the valve and pump are both operated to control flow rate and flux/culture tank volume, one of ordinary skill in the art would have expected there to be a central controller responsible for providing instructions for the pump and valves for automated control.
Yamada et al. do not teach that the valve is switched in response to the amount of liquid in the tank falling below a threshold value.
Yamada et al. teach that the fluid level in tank (1) must be controlled [0076]. They detail controlling the flux as a way of adjusting the level of fluid in the tank (1). One way the flux is controlled is by the opening or closing of valve (25) wherein when valve (25) is open, the fluid flows through the bypass line and when valve (25) is closed, the fluid flows through the filter membrane (3). While they don’t explicitly teach that a controller switches the valve when sensor (12) indicates the volume is at a threshold level or below, one of ordinary skill in the art at the time of the invention would have found it obvious modify the controller to switch the valve in when the level sensor indicates a level below a threshold level in order to control the path of the fluid and return fluid to the tank (1) more quickly to reestablish the requisite level. It is well-
It is also emphasized that the claims are apparatus claims. Apparatus claims are fundamentally examined based on their structure. A claim to a specific minor controlling sequence of a well-known apparatus configuration for well-known reasons is not sufficient to establish patentability. The use of bypass lines and filters is well-known in the art wherein bypass lines provide an expedited path for fluid flow around a filter when either there is increased demand or inoperability of the filter. Controlling the valves in response to the fluid level would have been obvious to anyone with any ordinary skill pertaining to filters.
Claim 3: the flow rate of the solution bypassing the membrane is controlled to be 1 MPa or less [0014]. It would have been obvious to modify the controller to specifically switch the valve (25) to open when the flow rate is 1 MPa or less as this is the requirement for the bypass line and would not be sufficient pressure to make it through the filtration element.
Claim 7: Yamada et al. do not teach a filter in the bypass path or, in other words, a second filter path.
	It would have been obvious to one of ordinary skill in the art at the time of the invention to include an additional filter line in parallel for the benefit of reducing the required time for treatment and increasing capacity of the membrane system. Using multiple filter elements in parallel is well-known in the art. 
	Claim 13: Yamada et al. do not teach that the bypass pipe diameter is smaller than the tubular member (i.e. the general pipe line).
Fluid flow through a line is controlled by variables including the diameter of the pipe. A
smaller pipe diameter will have a greater resistance to flow and will reduce fluid flow rate

less than the mainline diameter would have been obvious to one of ordinary skill in the art at the time of the invention in order to allow for greater, mass flow through the mainline and then
reduce the flow as needed through bypass and/or branched lines. Please see Rennels et al. (2012)
“Pipe Flow: A Practical and Comprehensive Guide” for an understanding of fluid dynamics of
flow through pipes and minimum requirements for bypass/branched lines.
	Claim 14: the filtration filter is downstream of the bypass line (See above).


Allowable Subject Matter
Claims 5, 6, 8, 9, 10, 11, 15, 16, and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments, see Remarks, filed 1/13/2022, with respect to Claims 1 and 3-17 have been fully considered and are persuasive.  The rejection mailed 10/13/2021 is withdrawn and a new rejection is applied.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLISON GIONTA FITZSIMMONS whose telephone number is (571)270-1767. The examiner can normally be reached M-F 7:00 am - 11:30 am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on (571)272-1342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ALLISON FITZSIMMONS
Primary Examiner
Art Unit 1778



/ALLISON G FITZSIMMONS/Primary Examiner, Art Unit 1778